Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, are pending in this application.
Claim 5 is deleted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowther et al., US 2011/0152212 A1.
Crowther et al., disclosed process of making soluble pharmaceutical composition comprising a poorly-soluble active ingredient and a water soluble polymer, preferably PVA. The composition is particularly useful for drug delivery, [0039].  The solubility of the drug in water at 25oC may be greater than 0.1 ug/mL, greater than 0.5 ug/mL or greater than 1.0 ug/mL. It is less than 100ug/mL, [0010].  The drugs which may be solid (amorphous) are described at [0010] to [0038]. The polymers are described at [0040] to [0090]. The saponification degree is preferably between 60-90%, [0049].
Saponification degree of 60-90% by the prior art embraced the claimed 63-67%. Drug solubility in water of 10ug/mL or less is greater than 1.0 ug/mL and less than 100ug/mL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

Claims 1-4, are rejected under 35 U.S.C. 103(a) as being unpatentable over Crowther et al., US 2011/0152212 A1.
Applicant claims a pharmaceutical composition comprising a poorly-soluble drug and PVA having saponification degree between 63 to 67 %.  In preferred embodiments the solubility of the drug in water is 10ug/mL or less (claim 2), it is solid (claim 3) or amorphous (claim 4).
Determination of the scope and content of the prior art (MPEP 2141.01 
Crowther et al., disclosed process of making soluble pharmaceutical composition comprising a poorly-soluble active ingredient and a water soluble polymer, preferably PVA. The composition is particularly useful for drug delivery, [0039].  The solubility of the drug in water at 25oC may be greater than 0.1 ug/mL, greater than 0.5 ug/mL or greater than 1.0 ug/mL. It is less than 100ug/mL, [0010].  The drugs which may be solid (amorphous) are described at [0010] to [0038]. The polymers are described at [0040] to [0090]. The saponification degree is preferably between 60-90%, [0049]. The composition may be aqueous or solution, several examples of which are made. See examples 1-7.  Crowther et al., disclosed that many known drugs have low water solubility and that it is desirable for active drugs to be administered in aqueous formulation, [0002]. In addition, the composition is stable over several temperature range down to 0o, [0007]. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant use PVA having saponification degree of 63-67% instead of 60-90% by the prior art.  Applicant also claims drug solubility in water of 10ug/mL or less instead of greater than 1.0 ug/mL and less than 100ug/mL. 

Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teaching by the prior art and the nature of the problem to be solved: 1) applicant wanted to solubilize poorly-water soluble drugs and 2) wanted to avoid the prior art.
Applicant admits PVA having saponification degree of 63-67% is a commercial product. 
    PNG
    media_image1.png
    115
    538
    media_image1.png
    Greyscale

POVAL is described as powder, completely soluble in water, exhibits thermal melting, has ultra low viscosity, medium melting temperature and useful as dispersant, Omnexus, https://omnexus.specialchem.com/product/t-japan-vam-poval-poval-jmr-10md, visited 2/5/21.
 Establishing a saponification degree or selecting a drug with a certain water-solubility is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  
Saponification degree of 60-90% by the prior art embraced the claimed 63-67%. Drug solubility in water of 10ug/mL or less by applicant is greater than 1.0 ug/mL and less than 100ug/mL by the prior art. 
Having known that Crowther et al., disclosed that many known drugs have low water solubility and that it is desirable for active drugs to be administered in aqueous formulation, one of ordinary skill who wanted to make such formulation would have known how to do it with reasonable expectation of success at the tome the invention was made.  The motivation for using POVAL is from knowing that it is completely soluble in water, exhibits thermal melting, has ultra low viscosity, medium melting temperature and useful as dispersant. Additional motivations are 1) because the composition is stable over several temperature range and 2) POVAL is commercially available.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
Even if POVAL was not known, it is not beyond the ordinary skill of a scientist to make PVA having saponification degree of 63-67%. PVA is made by saponification of polyvinyl acetate and converting a specific amount (e.g. 63-67) of the acetate to alcohol is a conventional technique not beyond the ordinary skill of a scientist. For example, Saad Ammar, Iraqi J. Chemical and Petroleum Engineering (2008), vol. 9(1), pp.15-21. Such is deemed invention of KSR, supra.   In addition, the solubility of a drug in water can be read from the package insert.
 Therefore, the instant invention is prima facie obvious from the teachings of the prior art. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
February 5, 2021